DETAILED ACTION
This is in response to the Amendment filed 11/10/2020 wherein claims 7, 12-13 and 16-17 have been withdrawn and claims 1-6, 8-11, 14-15 and 18-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11, 14, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015).
Regarding Independent Claim 1, Giffin teaches (Figures 1-28) a turbofan engine (12) for a civil supersonic aircraft (10; see Figure 1 and Column 4, lines 28-32), comprising:
an engine intake (at 16);
a multi-stage fan (26 – see Figure 2) arranged behind the engine intake (at 16 – see Column 4, lines 35-37);
a core engine (within 20) that comprises a compressor (30), a combustion chamber (32), and a turbine (34), the core engine having a main axis (90);
a primary flow channel (through 30, 32, 34 – see flow arrows 56 shown in Figure 2) that leads through the core engine (within 20),
a secondary flow channel (through 50, 48 – see flow arrows 54 shown in Figure 2 and Column 4, lines 60-69) that leads past the core engine (within 20 – see Figure 2);
an adjustable converging-diverging thrust nozzle (24) that forms a nozzle throat area (at 80) and a nozzle outlet area (at 84), wherein at least the nozzle throat area (80) is adjustable (see Figures 3-6); and
a thrust reverser (at 96, 154, 156 – see flow arrows shown in Figures 6 and 14), including thrust reverser doors (96, 154) that are moveable between a first position (as shown in Figure 5) allowing a gas flow (14) from the core engine (20) through the adjustable converging-diverging thrust nozzle (24; see Figure 5) and a second position (as shown in Figure 6) simultaneously 1) blocking (via 96, 154) the gas flow (14) flowing through (from 20) the adjustable converging-diverging thrust nozzle (24; see Figure 6) and 2) deflecting (via 96, 154) the gas flow (14) to an exterior (via 156) of the turbofan engine (12) in a forward direction (see flow arrows of Figure 6) to provide thrust reversal (see flow arrows 14 of Figure 6), the thrust reverser (at 96, 154, 156 – see flow arrows shown in Figure 6) being integrated into the adjustable converging-diverging thrust nozzle (portion 96 of the thrust reverser also forms a portion of an inner wall of the nozzle 24; see Figure 6 and Column 9, lines 56-66). It is noted that Applicant’s specification describes what is 
Woodward teaches (Figures 1-5) a core engine (Column 1, lines 34-37 and Column 2, lines 3-4) having a main axis (15), a thrust reverser (14, 16, 35; see Figures 2-5), including a common fixed rotational axis (18) positioned on (see Figures 2-5) the main axis (15) and two thrust reverser doors (the “pair of mutually confronting first panels 14”; see Column 1, lines 39-42 and Figures 2-5) that are each rotatable (between the position shown in Figure 2 and the position shown in Figure 5) about the common rotational axis (18) between a first position (shown in Figure 2) allowing a gas flow from the core engine (see Figure 2 and Column 2, lines 3-4) through a thrust nozzle (10) and a second position (shown in Figure 5) simultaneously blocking (due to the position of panels 14 in Figure 5) the gas flow (the combustion products from the engine; see Column 2, lines 3-4) from flowing through the thrust nozzle (nozzle 10 having an exit at 20) and deflecting the gas flow (see the flow arrows in Figure 5) to an exterior (via opening 34) of the engine in a forward direction (see the flow arrows in Figure 5) to provide thrust reversal (Column 2, lines 39-46), the thrust reverser (14, 16, 35; see Figures 2-5) being integrated into the thrust nozzle (panels 14 and 35 form at least a portion of the nozzle 10 in Figures 2-4), the common fixed rotational axis (18) being positioned upstream (see the location of the rotational axis shown in Figure 5) of a majority of the two thrust reverser doors (the “pair of mutually confronting first panels 14”) when the two thrust reverser doors (14) are in the second position (shown in Figure 5). It is noted that Applicant’s specification describes what is meant by the tem “integrated” by stating “a thrust reverser being integrated into the adjustable converging-diverging thrust nozzle, i.e., at least some of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin to include the thrust reverser including a common fixed rotational axis positioned on the main axis and two thrust reverser doors that are each rotatable about the common fixed rotational axis, where the common fixed rotational axis is positioned upstream of a majority of the two thrust reverser doors when the two thrust reverser doors are simultaneously blocking gas flow through the thrust nozzle and deflecting the gas flow to an exterior of the turbofan engine in a forward direction, as taught by Woodward, in order to support the panels for pivotal movement about a first axis such that they can reverse the flow through openings normally closed by the panels (see abstract of Woodward).
In addition, a simple substitution of one known element (in this case, the thrust reverser apparatus 96, 154, 156 of Giffin) for another (in this case, the thrust reverser apparatus 14, 16, 35 of Woodward) to obtain predictable results (in this case, to achieve a reversal of flow through lateral openings) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.  Giffin in view of Woodward does not state that the inlet is configured for slowing down an inflowing air during supersonic flight to velocities below sonic speed.
NASA’s Glenn Research Center teaches “An inlet for a supersonic inlet, on the other hand has a relatively sharp lip. The inlet is sharpened to minimize the performance losses from shock waves that occur during supersonic flight. For a supersonic aircraft, the inlet MUST slow the flow down to subsonic speeds before the air reaches the compressor” (emphasis added – see https://www.grc.nasa.gov/www/k-12/airplane/inlet.html - updated on 5/5/2015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward to include the inlet configured for slowing down an inflowing air during supersonic flight to velocities below sonic speed, as taught by NASA’s Glenn Research Center, in order to minimize the performance losses from shock waves during supersonic flight (see https://www.grc.nasa.gov/www/k-12/airplane/inlet.html - updated on 5/5/2015).
Regarding Claim 2, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) wherein the adjustable converging-diverging thrust nozzle (24) includes a frontal upstream non-adjustable area (at 62, 68) and a rear downstream adjustable area (at 76 and 82), wherein the rear downstream adjustable area (at 76 and 82) comprises a frontal adjustable partial area (76) and a rear adjustable partial area (82).
Regarding Claim 3, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) wherein the adjustable converging-diverging thrust nozzle (24) comprises an inner wall (68, 96, 102) and an outer wall (62, 126, 108), wherein the frontal upstream non-adjustable area (at 62) of the adjustable converging-diverging thrust nozzle (24) comprises a frontal non-adjustable area (at 62) of the outer wall (62, 126, 108) and a frontal non-adjustable area (at 68) of the inner wall (68, 96, 102), wherein the rear downstream adjustable area (at 76 and 82) of the adjustable converging-diverging thrust nozzle (24) comprises a rear adjustable area (at 126 and 108; see Figures 3-6) of the outer wall (62, 126, 108) and a rear adjustable area (at 96 and 102; see Figures 3-6) of the inner wall (68, 96, 102), and wherein the rear adjustable area (at 96 and 102; see Figures 3-6) of the inner wall (68,96, 102) includes a frontal adjustable inner wall area (at 96 – see Figure 4) and a rear adjustable inner wall area (at 102 – see Figure 4).
Regarding Claim 8, Giffin in view of Woodward and NASA’s Glenn Research Center, teaches the invention as claimed as discussed above. Giffin further teaches (Figures 1-28) wherein the inner wall (68, 96, 102) and the outer wall (62, 126, 108) taper off (see Figures 3-6) at a nozzle outlet edge (at 84) in every adjustment position (see Figures 3-6) of the adjustable converging-diverging thrust nozzle (24).
Regarding Claim 9,
Regarding Claim 11, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach, as discussed so far, wherein the thrust reverser is integrated in the frontal upstream non-adjustable area of the adjustable converging-diverging thrust nozzle.
Woodward teaches (Figures 1-5) wherein the thrust reverser (14, 16, 35) is integrated in (panels 35 form at least a portion of the frontal area of nozzle 10) a frontal upstream non-adjustable area (at 32, 35; see Figures 2-4) of the adjustable converging-diverging thrust nozzle (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the thrust reverser being integrated in the frontal upstream non-adjustable area of the adjustable converging-diverging thrust nozzle, as taught by Woodward, for the same reasons discussed above in Claim 1.
It is noted that Applicant’s specification describes what is meant by the tem “integrated” by stating “a thrust reverser being integrated into the adjustable converging-diverging thrust nozzle, i.e., at least some of the components of the thrust reverser are formed by components of the thrust nozzle” (Paragraph 0007 of Applicant’s specification).
Regarding Claim 14, Giffin in view of Woodward and NASA’s Glenn Research Center, teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) wherein the thrust reverser (at 96, 154, 156) is configured as an internal thrust reverser (see Figure 6).
Woodward also teaches (Figures 1-5) wherein the thrust reverser (14, 16, 35) is configured as an internal thrust reverser (see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the thrust reverser being configured as an internal thrust reverser, as taught by Woodward, for the same reasons discussed in above for Claim 1.
It is noted that Applicant’s specification states that an internal thrust reverser is a thrust reverser “wherein the flow is guided sidewise, i.e., upwards and downwards from the thrust nozzle” (see Applicant’s Paragraph 0022).
Regarding Claim 18, Giffin in view of Woodward and NASA’s Glenn Research Center, teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) wherein the nozzle outlet area (at 84) is adjustable (see Figures 3-6).
Regarding Claim 25, Giffin in view of Woodward and NASA’s Glenn Research Center, teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) a civil supersonic aircraft (10; see Figure 1 and Column 4, lines 28-32) with a turbofan engine (12) according to claim 1 (discussed above).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to claims 3 and 1 above, and further in view of Tester (US 2007/0251212).
Regarding Claim 4, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein the adjustable converging-diverging thrust nozzle includes a sound-absorbing cladding in the frontal non-adjustable area of the inner wall.
Tester teaches (Figures 1-3) a gas turbine engine (10) having a thrust nozzle (23, 20) which includes a sound-absorbing cladding (acoustic liner 33) in the frontal area of the inner wall (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center, to have the adjustable converging-diverging thrust nozzle including a sound-absorbing cladding in the frontal non-adjustable area of the inner wall, as taught by Tester, in order to reduce engine noise (Paragraph 0002).
Regarding Claim 19, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein the engine intake includes a sound-absorbing cladding.
Tester teaches (Figures 1-3) a gas turbine engine (10) having a thrust nozzle (23, 20), wherein the engine intake (12) includes a sound-absorbing cladding (acoustic liner 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the engine intake includes a sound-absorbing cladding, as taught by Tester, in order to reduce engine noise (Paragraph 0002).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to claim 3 above, and further in view of Yamamoto (US 2004/0065502).
Regarding Claim 5, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach two independently controllable adjusting mechanisms that comprise axially displaceable rings and are configured for adjusting an outlet surface of the frontal adjustable inner wall area which forms the nozzle throat area, and an outlet area of the rear adjustable inner wall area which forms the nozzle outlet area.
Yamamoto teaches (Figures 1-8C) an exhaust nozzle (10) for a jet engine (Paragraph 0034) comprising two independently controllable adjusting mechanisms (42, 45 and 43, 47) that comprise axially displaceable rings (45 and 47 – Paragraph 0047) and are configured for adjusting an outlet surface (at 40b) of the frontal adjustable inner wall area (at 40) which forms the nozzle throat area (NS; see Figures 8A-8C), and an outlet area (at 41b) of the rear adjustable inner wall area (at 41) which forms the nozzle outlet area (50; see Figures 8A-8C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the two independently controllable adjusting mechanisms that comprise axially displaceable rings and are configured for adjusting an outlet surface of the frontal adjustable inner wall area which forms the nozzle throat area, and an outlet area of the rear adjustable inner wall area which forms the nozzle outlet area, as taught by Yamamoto, in order to control the operation of the convergent/divergent nozzle section .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015).
Regarding Claim 6, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin further teaches (Figures 1-28) wherein the frontal adjustable inner wall area (96), the rear adjustable inner wall area (102), and the rear adjustable area (at 126, 108) of the outer wall (62, 126, 108) respectively include a plurality of segments (see Column 6, lines 44-62 and Column 8, lines 21-28) that are distributed about a periphery of the adjustable converging-diverging thrust nozzle (see Figures 3-6 and Column 6, lines 33-62). 
Although Giffin teaches that his Figure 3 embodiment is a generally rectangular 2D nozzle, Giffin further teaches (Column 14, lines 51-64 and Figures 25-26) “the CD nozzle 74 thereof could either be a generally rectangular 2D nozzle or an axisymmetric annular nozzle”.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the generally rectangular 2D nozzle of the Figure 3 embodiment of Giffin to include the axisymmetric annular nozzle as taught by the Figure 25 embodiment of Giffin since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). 
It is noted that Applicant specification describes, in the same manner as Giffin discussed above, that the nozzle may include either a rectangular cross-section (see Paragraph 0024 of Applicant’s specification) or a circular cross-section (see Paragraph 0030).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to claim 8 above, and further in view of Jourdain et al. (US 4,778,109).
Regarding Claim 10, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein the inner wall and the outer wall of the adjustable converging-diverging thrust nozzle have a radial distance at the nozzle outlet edge that is in the range of between 5 mm and 30 mm.
Jourdain teaches (Figures 1-6) that the distance between the downstream end of the downstream flap and the outer flap is optimized to reduce the base drag (Column 5, lines 1-7). Therefore, the radial distance at the nozzle outlet edge between the radial inner wall and outer wall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the distance between the downstream end of the downstream flap and the outer flap is optimized to reduce the base drag (see Column 5, lines 1-7 of Jourdain).
Therefore, since the general conditions of the claim, i.e. that the distance between the inner and outer walls at the outlet edge may be optimized, were disclosed in the prior art by Jourdain it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance between the downstream flap and the outer flap as taught by Jourdain in order to reduce base drag (Column 5, lines 1-7 of Jourdain). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to claim 3 above, and further in view of Matta et al. (US 5,046,307).
Regarding Claim 15, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn 
Woodward teaches (Figures 1-5) wherein the thrust reverser (14, 16, 35) is configured as an internal thrust reverser (see Figure 5). It is noted that Applicant’s specification states that an internal thrust reverser is a thrust reverser “wherein the flow is guided sidewise, i.e., upwards and downwards from the thrust nozzle” (see Applicant’s Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the thrust reverser being configured as an internal thrust reverser, as taught by Woodward, for the same reasons discussed in above for Claim 1. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein the thrust reverser doors are formed by the inner wall and the outer wall of the frontal upstream non-adjustable area of the thrust nozzle.
Matta teaches (Figures 1-15) a thrust nozzle (Figures 1-2) for a gas turbine engine (Column 1, lines 60-63) having a thrust reverser (Figures 2-3) that is configured as an internal thrust reverser (see Figures 1-3), wherein the thrust reverser doors (16; see Figures 2-3) are formed by the inner wall (the surface of 16 facing towards 18 – see Figure 2) and the outer wall (the surface of 16 facing away from 18 – see Figure 2) of the frontal non-adjustable area (at 12) of the thrust nozzle (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the thrust reverser doors being formed by the inner wall and the outer wall of the frontal upstream non-adjustable area of the thrust nozzle, as taught by Matta, in order to provide a light weight construction having efficient movement between thrust reversal positions (Column 1, lines 37-48). 
It is further noted that a simple substitution of one known element (in this case, the thrust reverser doors as taught by Giffin in view of Woodward) for another (in this case, the thrust reverser doors as taught by Matta) to obtain predictable results (in this case, to reverser the direction of the exhaust gas flowing through the nozzle) was an obvious extension of prior art teachings, KSR, 550 U.S. at 398, 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 1, and further in view of Ress, JR. et al. (US 2010/0107650).
Regarding Claim 20, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein the turbofan engine is arranged in an engine nacelle with a circular or approximately circular cross section, and the engine nacelle has no local bulges for gears or auxiliary units.
Ress teaches (Figures 1-3 and Paragraph 0028) wherein a turbofan engine (50) arranged in an engine nacelle (55) with a circular cross section (Paragraph 0028), and the engine nacelle (55) has no local bulges for gears or auxiliary units (see Figure 2 and Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the circular nacelle, as taught by Ress, in order to reduce aircraft drag compared to a nacelle that contains a bulge or protuberance (Paragraph 0028).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 1, and further in view of Ramstein et al. (US 2006/0056977).
Regarding Claim 21, 
Ramstein teaches (Figure 1) a nose cone (24) arranged upstream of the fan (at 18) that is configured to be displaceable (between position 38 and 40) in the axial direction (along longitudinal axis 12 – see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the axially displaceable nose cone, as taught by Ramstein, in order to enable the angle of incidence of the air at the roots of the fan blades to be modified and optimized for different stages of flight and also provides better protection against the ingestion of ice and solids (Paragraph 0010).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 1, and further in view of Olausson et al. (US 2010/0154423).
Regarding Claim 22, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach a mixer arranged behind a low-pressure stage of the turbine and that mixes air of the primary flow channel and air of the secondary flow channel, wherein at least one chosen from the mixer and an outlet cone of the turbofan engine is configured so as to be axially displaceable.
Olausson teaches (Figures 1-7) a mixer (11) arranged behind a low-pressure stage (within T) of the turbine (see Figure 1) and mixes air of the primary flow channel (at F1) and air of the secondary flow channel (at F2), wherein an outlet cone (15) of the engine (1) is configured to be axially displaceable (Paragraph 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the mixer arranged behind a low-pressure stage of the turbine and that mixes air of the primary flow channel and air of the secondary flow channel, wherein at least one chosen from the mixer and an outlet cone of the turbofan engine is configured so as to be axially displaceable, as taught by Olausson, in .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782)  and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 1, and further in view of Hanson (US 6,353,789).
Regarding Claim 23, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein with respect to a fan rotor or a fan stator of the multi-stage fan, in a radial flow center of a flow channel through the multi-stage fan, an axial distance between blades of a fan rotor or fan stator and blades of the fan stator or fan rotor that is arranged directly upstream in a flow direction is between 60% and 150% of an axial length of the blades of the fan stator or the fan rotor arranged directly upstream.
Hanson teaches (Column 3, lines 13-19) that it is known to increase the axial spacing between the rotor assembly and the stator assembly to reduce the fan noise. Therefore, the axial spacing between the rotor blades and stator blades is a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the spacing between the stator and rotor leads to a reduction in the fan noise (see Column 3, lines 13-19 of Hanson). 
Therefore, since the general conditions of the claim, i.e. that the axial spacing between the rotor blades and stator blades can be increased, were disclosed in the prior art by Hanson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the axial spacing between the rotor assembly and stator assembly taught by Hanson in order to reduce the fan noise. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 1, and further in view of Care et al. (US 2015/0247411).
Regarding Claim 24, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein a blade tip at an inlet edge of a second rotor stage of the multi-stage fan is located radially further inside with respect to a machine axis by between 2% to 10% than a blade tip at an inlet edge of a first rotor stage of the multi-stage fan.
Care teaches (Figures 1-7B) that the spacing between the tip of a rotary fan blade and the fan casing may be reduced to maximize the fuel efficiency (Paragraph 0005). Therefore, the clearance between the blade tips of the fan are result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the clearance between the blade tips leads to an increase in fuel efficiency (see Paragraph 0005 of Care). 
Therefore, since the general conditions of the claim, i.e. that the spacing between the blade tips of the fan can be optimized, were disclosed in the prior art by Care, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade tip clearances as taught by Care in order to maximize fuel efficiency. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III et al. (US 5,154,052) in view of Woodward (US 4,641,782) and NASA Glenn Research Center – Inlets (www.grc.nasa.gov/www/k-12/airplane/inlet.html –updated May 5, 2015) as applied to Claim 25, and further in view of Winter (US 2012/0117940).
Regarding Claim 26, Giffin in view of Woodward and NASA’s Glenn Research Center teaches the invention as claimed and as discussed above. Giffin in view of Woodward and NASA’s Glenn Research Center does not teach wherein at least one chosen from an auxiliary gearbox of the turbofan engine and auxiliary devices driven by the auxiliary gearbox are mounted at least partially in at least one chosen from a pylon and an aircraft fuselage.
Winter teaches (Figures 1-2) an auxiliary gearbox (60) of a turbofan engine (10) is mounted at least partially in a pylon (P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin in view of Woodward and NASA’s Glenn Research Center to include the mounting of the auxiliary gearbox outside of the core nacelle, as taught by Winter, in order to save weight and space within the core nacelle and to provide a relatively lower temperature operating environment (see abstract of Winter).


Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-11, 14-15 and 18-26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional references teaching a thrust reverser apparatus having thrust reverser doors with a common rotational axis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741